Citation Nr: 0405433	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  01-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
renal failure, claimed as due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 RO decision that denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
renal failure, claimed as due to VA medical treatment.


FINDINGS OF FACT

1.  In 1985, the veteran was diagnosed with transitional cell 
carcinoma of the bladder.  Starting in 1985, he underwent VA 
medical treatment, including multiple cystoscopies, due to 
the bladder cancer.  In 1994, an artificial urinary sphincter 
was implanted, and it had to be repositioned and then 
deactivated in 1994 and 1995.  In 1995, he was treated for 
acute renal failure, which resolved without chronic 
disability.  He continues to be treated for urinary 
incontinence.

2.  VA medical treatment for bladder cancer did not result in 
chronic renal failure or other chronic disability.  There is 
no additional disability (claimed as renal failure) 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA, or by an event not reasonably 
foreseeable, in connection with VA medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
renal failure, claimed as due to VA medical treatment, are 
not met.  38 U.S.C.A. § 1151 (West 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from March 1943 to March 
1946.  

The medical record shows that the veteran has been undergoing 
treatment for recurrent transitional cell carcinoma of the 
bladder for many years.  Multiple procedures have been 
performed, including diagnostic procedures such as 
cystoscopies, and treatment procedures such as transurethral 
resections of the bladder.  In all cases, the veteran has 
been informed of potential complications of the procedures, 
including infection, bleeding, pain, rupture, perforation, 
and death.

In April 1985, the veteran was diagnosed with transitional 
cell carcinoma of the bladder, with multiple lesions, and he 
underwent transurethral resection of the bladder and 
radiotherapy in May 1985 at a non-VA hospital.  He underwent 
cauterization in September 1985 at the San Juan VA Medical 
Center (VAMC) after cystoscopy showed recurrence.

VA cystoscopy in February 1986 revealed highly suspicious 
lesions in the bladder.  After persistent chronic and gross 
microhematuria as well as urinary retention, the veteran 
underwent bladder mapping and cystoscopy in March 1986; 
associated risks included bleeding and urinary retention 
secondary to the surgical procedure, but there was no further 
complication.  

The veteran has been in receipt of a permanent and total 
disability rating for VA non-service-connected pension 
purposes since March 1986, due to non-service-connected 
disabilities including bladder cancer.  

Repeat cystoscopies in July and October 1986 identified 
recurrent transitional cell carcinoma of the bladder, and the 
veteran underwent an additional transurethral resection of 
the bladder in December 1986.  Repeat cystoscopies followed 
in January and September 1987, at which time additional 
transurethral resection of the bladder was recommended due to 
recurrent transitional cell carcinoma.  The recommended 
resection was performed in October 1987.

The veteran underwent cystoscopy in January 1988; at the 
time, there was no recurrence of the cancer.  More 
cystoscopies were done in April, June, and December 1988; the 
veteran tolerated the procedures well.  The December 
procedure found leukoplaquia and cystolithiasis.  

In January 1989, the veteran underwent transurethral bladder 
resection, transurethral bladder neck contracture resection, 
cystolitholapaxy, and cystoscopy after he was found to have a 
recurrent bladder lesion and bladder stones.  Recovery was 
uneventful, and the veteran did well, without any complaints.  

Cystoscopy in November 1989 found a bladder lesion.  

Cystoscopy in May 1990 identified a left lateral wall bladder 
lesion. 

The veteran was examined by cystoscopy in January, May, and 
July 1991.  He underwent additional transurethral resection 
of the bladder due to recurrent transitional cell carcinoma 
of the bladder in July 1991.  

Colonoscopies from 1991 also show diagnoses of colitis and 
multiple diverticuli.  In November 1991, it was stated that 
the veteran had sigmoid inflammation most probably secondary 
to radiotherapy for his bladder cancer.  

In February 1992, the veteran reported urinary incontinence 
for about the past two years.  It was noted that he had 
undergone a cystoscopy by a private doctor in late 1991; that 
doctor reportedly informed the veteran that operation 
involving the prostate had damaged the external sphincter.  

The veteran underwent cystoscopies again in August and 
October 1992.  He also reported a burning sensation with 
urination; the diagnosis was urinary tract infection.  Due to 
recurrent bladder lesion, he underwent transurethral 
resection of the bladder in December 1992; the procedure was 
well tolerated and uneventful.    

Gross hematuria persisted into 1993.  In September 1993, he 
underwent another cystoscopy, which found a recurrent bladder 
lesion and urethral stricture.  He underwent transurethral 
incision and resection of the bladder in October 1993 due to 
recurrent bladder lesion and penile and bulbar urethral 
strictures.  

After cystoscopy in January 1994, he underwent transurethral 
resection of the bladder and Foley catheterization in 
February 1994 due to a bladder lesion, with a history of 
urinary incontinence.  Notes reflect that he did not have a 
functioning sphincter at that time.  Another cystoscopy was 
performed in March 1994, which showed no evidence of urethral 
stricture.  Urinary incontinence persisted.  

In May 1994, an artificial urinary sphincter was implanted in 
the veteran.  

In September 1994, the sphincter pump was replaced due to 
malpositioning of the prior sphincter pump.  Although the 
pump had functioned well, it had been placed in a position 
where he would sit on it and which was thus very 
uncomfortable for him to manipulate.  He left the operating 
room in very good condition.  

In March 1995, the veteran was admitted to a VA hospital with 
urinary retention of three days duration, fever, and 
disorientation.  He was in acute renal failure due to 
obstruction secondary to the malfunctioning urinary 
sphincter.  An urgent percutaneous cystostomy was performed, 
with resolution of the acute renal failure.  The sphincter 
was deactivated as it was not holding urine, and the veteran 
was incontinent with scrotal irritation.  On further 
examination, there was no urethral extravasation.  The 
veteran accidentally removed the cystostomy.

Incontinence persisted into April 1995.  Imaging of the 
kidneys in May 1995 showed preserved renal perfusion and 
glomerular filtration rate function in the left kidney, but 
mildly decreased renal perfusion and glomerular filtration 
rate in a relatively small right kidney.  

In June 1995, he presented with urinary sphincter malfunction 
and renal insufficiency.  Cystoscopy was performed.  The 
veteran bled minimally and tolerated the procedure very well.  
A catheter was not placed so as to avoid erosion of the 
sphincter.  It was decided that the sphincter would be kept 
deactivated.  A renogram in June 1995 showed that renal 
perfusion and glomerular filtration rate were preserved in 
the left kidney, but mildly decreased in the right kidney.  
On comparison with a previous renogram, there had been no 
deterioration in renal function, but pyelocaliectasis had 
developed bilaterally.  

In July and August 1995, urinary incontinence and urinary 
tract infection continued.  On admission for treatment of 
renal insufficiency, cystoscopy was performed in August 1995.  
Cystoscopy was performed again in November 1995 after 
complaints of continued gross hematuria and urinary 
incontinence.  A renogram in December 1995 showed no 
deterioration of renal function, and there was evidence of 
resolution of a possible partial obstruction evident on the 
previous renogram.

On further treatment in January 1996, it was noted that the 
veteran was status post acute renal failure and that he 
actually had adequate renal function.  In January 1996, the 
urinary sphincter was removed as it was non-usable.  The 
post-operative course was uneventful.  In February 1996, he 
did complain of bleeding from the surgical wound, but there 
was no evidence of active bleeding or infection.  The veteran 
continued to report urinary incontinence into March 1996, 
with a broken conquest external prosthesis and a fungal 
infection of the skin (tinea cruris).  In April 1996, it was 
noted that he had adequate renal function.  He also had 
asymptomatic urinary tract infection.  In May 1996, it was 
noted that a conquest external prosthesis had been helping to 
resolve the urinary incontinence a little.  Assessments were 
altered genitourinary system related to urinary incontinence 
and altered skin integrity related to urinary incontinence 
manifested by fungal irritation.   

In August 1996, the veteran reported that he did not have 
urinary incontinence then.  In December 1996, he said that he 
managed urinary incontinence with diapers.

On VA examination in January 1997, in connection with non-
service-connected pension benefits, it was noted that the 
veteran dripped urine per the urethra constantly.  Pertinent 
diagnoses included carcinoma of the urinary bladder, status 
post radiotherapy and postoperative; urinary sphincter 
insertion and removal due to malfunctioning; and obstructive 
uropathy with acute renal failure by history.  

In October 1997, it was noted that the veteran had 
incontinence secondary to transurethral incision and 
sphincter damage.  There also was evidence of left 
nephrolithiasis that month.  Urethrocystoscopy was performed 
in November 1997 due to incontinence and persistent 
microhematuria.

On abdominal echogram in January 1998, there was evidence of 
cortical cysts in both kidneys, but no obstructive pattern.  
On further urethrocystoscopy in April 1998, there was no sign 
of bladder cancer recurrence.  

In June 2000, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 for renal failure, claimed to be due 
to VA medical treatment.

In June 2000 correspondence from a private urologist, Antonio 
Yulan, M.D., wrote that the veteran had been a patient since 
1993.  The veteran had presented with anxiety due to total 
urinary incontinence after a procedure performed at a VA 
hospital.  He noted the implantation of the artificial 
sphincter, followed by removal of the artificial sphincter 
due to urinary retention and acute renal insufficiency.  At 
present, the veteran still had total urinary incontinence and 
urinary infection.  

On an intravenous pyelogram in June 2000, there was evidence 
of a right renal cyst and sinus lipomatosis on the left.  He 
underwent urethrocystoscopy in July 2000.  In August 2000, he 
was seen for a possible bladder lesion.  

An October 2000 letter from the San Juan VAMC indicates that 
the veteran's diagnoses were carcinoma of the bladder, 
urinary incontinence, diabetes mellitus type II, and 
nephritis.  

The veteran underwent another cystoscopy in November 2000.

In November 2000 correspondence, Dr. Yulan reiterated that 
the veteran had been a patient since December 1993.  The 
veteran had presented with anxiety due to total urinary 
incontinence after a procedure performed at a VA hospital.  
Dr. Yulan noted the implantation of an artificial sphincter 
in 1994, followed by sphincter control and function problems 
that necessitated removal of the artificial sphincter.  At 
present, the veteran had urinary incontinence.  

VA medical records into 2001 show that the veteran has 
continued to undergo cystoscopic examination on multiple 
occasions, with cystitis and continuing urinary incontinence.  

In August 2001, a VA rating board medical consultant, Myrna 
M. Pagan, M.D., wrote that cystoscopic examination is an 
invasive procedure with possible risks and complications such 
as bleeding, infection, perforation of the urethra and 
bladder, urinary incontinence, etc.; risks associated with 
anesthesia include cardiac arrest and death.  Dr. Pagan noted 
that the veteran had undergone multiple cystoscopies since 
1985, when transitional cell carcinoma of the bladder was 
diagnosed.  Urinary incontinence developed in the early 1990s 
and was treated with a urethral valve implant.  Dr. Pagan 
noted the March 1995 hospitalization for acute renal failure, 
which was surgically treated and resolved.  She also stated 
that there was no subsequent evidence of chronic renal 
failure or evidence to support the presence of a renal 
dysfunction related to VA medical or surgical treatment.  

In June 2002, the VA rating board medical consultant, Dr. 
Pagan, reviewed the veteran's claim.  Dr. Pagan noted that 
the veteran had undergone initially diagnostic and then 
therapeutic cystoscopies as a follow-up for cancer 
surveillance since diagnosis of transitional cell carcinoma 
of the bladder in 1985 and that he had been properly 
consented to these procedures, which included risks of 
bleeding, perforation or damage to any of the anatomical 
structures along the way between the urethral meatus and 
urinary bladder (nerves, arteries, veins, prostate gland, 
seminal vesicles, external bladder sphincter, etc.), urinary 
incontinence, stricture, obstruction, infection, renal 
failure, and even death.  Dr. Pagan stated that in the 
veteran's case, acute renal failure caused by malfunctioning 
of artificial sphincter occurred, that it was timely 
diagnosed and treated accordingly, that it resolved 
completely without any permanent or chronic residuals 
associated to the event.  She also said that no additional 
chronic renal disability (whether inflammatory or obstructive 
uropathy) had resulted.  She concluded that there was no 
indication in the medical evidence to show any act of 
negligence, carelessness, lack of proper skills, error in 
judgment, or improper treatment by the VA prior to, during, 
or after the hospitalization, or to show that VA treatement 
resulted in additional disability claimed as renal failure.  

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for renal failure, 
claimed as due to VA medical treatment.  He has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  Pertinent records and a medical opinion have been 
obtained.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version.  The new law is 
effective with respect to claims filed on or after October 1, 
1997.  The veteran filed this claim in June 2000, and thus 
the new version of the law applies to this case.  VAOPGCPREC 
40-97.

The current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was: 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The record shows that the veteran was diagnosed with 
transitional cell carcinoma in 1985 and was initially treated 
privately.  Thereafter, he had extensive VA medical treatment 
for bladder cancer and complications of that disease.  He 
undergone multiple cystoscopies and other surgical procedures 
because of bladder cancer and related urinary problems 
including urinary incontinence.  In May 1994, an artificial 
urinary sphincter was implanted, but it had to be replaced 
and repositioned due to discomfort.  In March 1995, the 
veteran was admitted to the VAMC because of urinary problems 
and acute renal insufficiency, although the renal 
insufficiency subsequently resolved.  

Under the governing provisions, it has not been shown that 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable caused additional disability.  The record shows 
that the acute renal insufficiency that developed in 1995 
resolved on further treatment and over time.  Although the 
veteran has been shown to have other renal problems, 
including several renal cysts, renal function has been shown 
to be adequate after the 1995 episode of acute renal 
insufficiency.  The other renal problems, besides the 
transient renal failure, also are not shown to be 
attributable to VA treatment; rather, such problems are due 
to the underlying bladder cancer, the course of such disease, 
and necessary treatment for the disease.  A medical 
consultant working with the RO rating board rendered two 
opinions, both of which found no evidence of careless or 
negligent VA treatment.  The medical consultant also noted 
the veteran had been apprised of all potential risks of 
treatment and had consented to treatment.

The veteran's own allegations of additional renal disability 
from VA treatment lack probative value, since he is a layman 
and thus lacks competence to offer a medical opinion on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board appreciates that the veteran has serious disability 
from bladder cancer, as reflected by the medical records and 
the fact that he is rated as being permanently and totally 
disabled for non-service-connected pension purposes due to 
this illness.  However, the weight of the credible medical 
evidence demonstrates that VA treatment, including multiple 
cystoscopies since 1985 and urinary sphincter surgery with 
corrective procedures in 1994 and 1995, did not cause chronic 
renal failure or other additional chronic renal disability.  
No additional disability (claimed as renal failure) was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA, or by an event not reasonably 
foreseeable, in connection with VA medical treatment.  Thus, 
the legal requirements are not met for compensation under 38 
U.S.C.A. § 1151 for renal failure, claimed as due to VA 
medical treatment.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for renal failure, 
claimed as due to VA medical treatment, is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



